Citation Nr: 1747651	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected left ear hearing loss.

3. Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected left ear hearing loss.

4. Entitlement to service connection for a traumatic brain injury (TBI).

5. Entitlement to service connection for a neurological disorder other than TBI, to include cerebral malaria and neurasthenia, asserted as residuals of malaria.

6. Entitlement to a compensable rating for left ear hearing loss.

7. Entitlement to an effective date prior to September 29, 2009, for the assignment of a 70 percent rating for post-traumatic stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

The matter of entitlement to service connection for tinnitus comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board acknowledges that the RO reopened and adjudicated the issue on the merits in the March 2011 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The matters of entitlement to service connection for right ear hearing loss, TBI, and a neurological disorder other than TBI to include cerebral malaria and neurasthenia are before the Board on appeal from a March 2011 rating decision issued by the VA RO in Detroit, Michigan.

The matter of entitlement to a compensable rating for left ear hearing loss is before the Board on appeal from an April 2009 rating decision issued by the VA RO in Detroit, Michigan.  

The matter of entitlement to an effective date prior to September 29, 2009, for the assignment of a 70 percent rating for PTSD is before the Board on appeal from a March 2011 rating decision issued by the VA RO in Detroit, Michigan.  In this decision, the RO increased the disability rating for PTSD to 70 percent disabling, effective from September 29, 2009.  An evaluation of 100 percent was assigned because of hospitalization over 21 days from March 15, 2010, and an evaluation of 70 percent was assigned from June 1, 2010.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for a neurological disorder other than TBI, to include cerebral malaria and neurasthenia asserted as residuals of malaria is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2002 rating decision, the RO denied the claim of entitlement to service connection for tinnitus.  The Veteran filed a notice of disagreement in September 2002 and a statement of the case was issued by the RO in December 2002.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2. Additional evidence received since the RO's July 2002 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

3. The Veteran's tinnitus did not manifest during, or as a result of active military service.

4. The Veteran's right ear hearing loss did not manifest during, or as a result of active military service.

5. The evidence of record is against a finding that the Veteran suffers from a TBI caused by his military service.

6. The Veteran's left ear hearing loss is no worse than Level X.

7. The evidence shows that the signs and symptoms of the Veteran's service-connected PTSD most nearly approximated occupational and social impairment with deficiencies in most areas since March 24, 2006, but no sooner.


CONCLUSIONS OF LAW

1. The July 2002 rating decision is final as to the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been presented to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
4. The criteria for service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for TBI are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6. The criteria for a compensable rating of 10 percent, but no higher, under Diagnostic Code (DC) 6100 based on exceptional patterns of hearing impairment for left ear hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2016).

7. The criteria for an effective date of March 24, 2006, but no sooner, for the assignment of a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of August 2009 and June 2010 letters which were sent prior to the initial unfavorable decisions.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The Veteran's claim of entitlement to service connection tinnitus was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In a July 2002 rating decision, the RO denied entitlement to service connection for tinnitus on the basis that the condition was not shown to be caused by the Veteran's time in service or his service-connected left ear hearing loss.  The Veteran was notified of the decision and his appellate rights by a letter in August 2002.  The Veteran submitted a notice of disagreement in September 2002 and was issued a statement of the case by the RO in December 2002.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of the July 2002 rating decision.  The July 2002 rating decision therefore became final.  See 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's July 2002 rating decision included the Veteran's service treatment records and post-service treatment records.  A VA audio examination from March 2002 showed that the Veteran complained of intermittent tinnitus that was only noticed in the last two years.  Based on this evidence, the RO concluded that the Veteran's current tinnitus neither occurred in nor was caused by service or by his service-connected left ear hearing loss and denied the Veteran's claim for service connection.
In July 2009, the Veteran requested that his claim of entitlement to service connection for tinnitus be reopened.  Relevant additional evidence received since the RO's decision in July 2002 includes a VA audio examination from June 2008 which provides a negative nexus opinion regarding the Veteran's tinnitus and his military service.  Additionally, the Veteran submitted private audio examinations from November 2009, August 2010, and January 2015 which provide positive nexus opinions linking the Veteran's tinnitus to his military acoustic trauma.  The Veteran was also provided with a VA examination in February 2016 where the VA examiner provided a negative nexus opinion regarding his tinnitus, military noise exposure, and service-connected left ear hearing loss.

The evidence noted above was not previously on file at the time of the RO's decision in July 2002; thus, it is new.  Furthermore, the private examinations from November 2009, August 2010, and January 2015 are material because they bear directly on the missing element of a positive nexus linking the current disability to the Veteran's military service or an already service-connected disability, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for right ear hearing loss, and tinnitus. See 38 C.F.R. 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a). Tinnitus is also considered an organic disease of the nervous system per 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

Right Ear Hearing Loss and Tinnitus

The Veteran contends that he has right ear hearing loss and tinnitus that are due to his military service and in the alternative, are caused by his service-connected left ear hearing loss.  The Veteran is service-connected for his left ear hearing loss as a result of a medical situation after treatment for an ear infection at a VA medical center.  The Veteran claims that he was in combat while in service and trained as a tank weapons specialist, machine gunner, and ammo barrier.  He contends that his right ear hearing loss and tinnitus are directly related to the noise exposure he had while in service.  The Veteran also contends that his right ear hearing loss and tinnitus are secondary to his service-connected hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); See also Kelly v. Brown, 7 Vet. App. 471, 472. 

The Veteran has been recognized with a Combat Infantryman's Badge for his service.  As such, in-service noise exposure is conceded.

The Veteran's service treatment records include an enlistment examination from June 1965 that includes an audiological examination.  Prior to January 1, 1967, American Standards Association (ASA) units were used for auditory thresholds and must be converted to the International Standards Organization-American National Standards Institute (ISO-ANSI) units.  The following results were produced in the June 1965 audio examination with the ISO-ANSI units in parentheses: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

Additionally, the June 1965 examination indicates "normal" results for "ears- general."  The Veteran was given a hearing Profile of "H1."  In his June 1965 report of medical history, the Veteran checked "no" for "ear, nose or throat trouble."

The Veteran was provided another audiological examination upon separation in July 1967. However, because it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  The July 1967 enlistment examination had the following results, with the ISO-ANSI units included in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)
The July 1967 separation examination indicated "normal" results for "ears- general."  The Veteran was given a hearing Profile of "H1."  In his July 1967 report of medical history, the Veteran checked "no" for "ear, nose or throat trouble."

The Veteran's post-service treatment records include an audiogram from June 1980 indicating the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
15
45
LEFT
10
15
0
X
25

The Veteran was provided a VA audio examination in September 1995 which produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
10
LEFT
50
45
30
35
35

At the September 1995 examination, the Veteran reported unilateral hearing loss in the left ear status post two ear operations to repair perforated eardrum in left ear, negative history of tinnitus and vertigo, and two years of industrial noise exposure.  The VA examiner found the Veteran's right ear to have hearing within normal limits.  The examiner found moderate hearing loss in the Veteran's left ear.

The Veteran was provided with another VA examination in March 2002 that produced the following results:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
10
LEFT
50
45
30
35
35

Word recognition scores were 96 percent in the right ear and 88 percent in the left ear.  The Veteran reported intermittent tinnitus in his left ear at the March 2002 VA examination for the first time, which he claimed to only notice in the last two years.  The VA examiner found hearing to be within normal limits in the right ear and moderate to moderately severe conductive hearing loss in the left ear.

The Veteran was provided an audio examination by a private examiner in April 2007 that produced the following results:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
35
X
35
LEFT
85
75
75
X
75

The private examiner in April 2007 noted that she suspected the left ear air-conduction thresholds are better than admitted, adding that the patient was difficult to test.

The Veteran had a VA audio examination again in June 2008 that produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
30
30
LEFT
70
70
55
70
70

Word recognition scores were 96 percent in the right ear and 52 percent in the left ear.  The June 2008 VA examiner diagnosed the Veteran with mild hearing loss in the right ear and severe hearing loss in the left ear.  The VA examiner noted that there was a history of tinnitus that was not constant or recurrent.  The Veteran reported random tinnitus after his surgery to repair a hole in his left eardrum.  The examiner noted that the Veteran reported in the last March 2002 VA audio examination that his tinnitus began in the last two years.  She opined that the Veteran's tinnitus is less likely related to military noise exposure.
A private audio examination from November 2009 included the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
100
50
60
LEFT
105
100
100
100
X

Word recognition scores were 76 percent in the right ear and 72 percent in the left ear.  The private examiner noted that the Veteran's C-file was available for review.  The Veteran reported that he was exposed to 106 recoilless rifles, 104's and 81 mm's in service, and he used hearing protection that was available.  He also reported being exposed to work in a factory.  The Veteran stated that his bilateral tinnitus keeps getting louder with time.  The private examiner noted that the Veteran had severe sensorineural hearing loss in the right ear with functional speech recognition and severe to profound mixed loss in the left ear with functional speech recognition.  She opined that the Veteran's tinnitus and hearing loss are most likely the cause or the result of acoustic trauma resulting in the military.

The Veteran had another private audio examination in August 2010 which produced the following results:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
30
30
LEFT
55
60
65
65
65

Word recognition scores were 80 percent in the right ear and 68 percent in the left ear.  The private examiner noted that the Veteran's C-file was not available for review.  The private examiner concluded that the Veteran had moderate high frequency sensorineural loss on the right and moderately severe mixed loss on the left.  She opined that the tinnitus and hearing loss are more likely than not the result of the acoustic trauma resulting from the military.

A private audio examination in January 2015 produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
35
35
LEFT
60
70
75
80
95

Word recognition scores were 96 percent in the right ear and 72 percent in the left ear.  The private examiner noted mild sensorineural hearing loss in the right ear and moderate to severe mixed loss of hearing in the left year.  He opined that Veteran's sensorineural component of the loss in the left and right ear is at least as likely as not the result of the Veteran's military combat experience.  

The Veteran was most recently provided an audio examination by the VA in February 2016 which produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
20
LEFT
40
60
55
65
80

Word recognition scores were 88 percent in the right ear and 88 percent in the left ear.  The VA examiner found sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  She noted the functional impact of hearing loss was that the Veteran has overall trouble hearing.  The examiner opined that the Veteran's right ear hearing loss is not at least as likely as not caused by his military service.  After a review of the Veteran's C-file, the examiner noted that the Veteran exited military service with normal hearing sensitivity as per his audiogram completed at separation.  She added that hearing loss does not happen after separation if it is from military noise; it is immediate.  However, hearing loss was not present at separation and the Veteran also had normal hearing for disability purposes in both 1995 and 2002.  The examiner added that most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress once the exposure to noise is discontinued.  She noted that the most glaring evidence at hand is that the Veteran's hearing loss does not have the shape of noise induced hearing loss, adding that hearing loss from noise exposure causes a notch in the shape of the hearing thresholds and there is no such notch to this loss.  This "notching" is in contrast to age-related hearing loss, which also produces high frequency hearing loss, but in a down-sloping pattern without recovery at 8000 Hz.  The examiner noted that the Veteran's service treatment records are silent for any report or complaint of hearing loss.  She addressed the private examination from January 2015 that had a positive nexus regarding the Veteran's hearing loss and his service, but added that the facility did not review any service treatment records or other records, and there is no possible way for that hearing aid facility to make an intelligent opinion without reviewing records.  The VA examiner stated that a better report to look at is the report by the Veteran's long-standing private ENT who saw and treated this Veteran many times over the years.  That ENT concurred with all the prior ratings decisions and this opinion when he stated in 2002 that he would not be able to support a statement saying that this loss is from the military.  The VA examiner added that test results for the Veteran have varied over the years; they are not consistent and some reports have stated that his loss is functional in nature and that his test results were not accurate.  The examiner also opined that the Veteran's hearing loss in his right ear is less likely than not from the service-connected left ear hearing loss.  She noted that there is no physical basis for that claim, adding that hearing is nerve based and not muscle based.  Addressing the Veteran's claim that his combat service caused his hearing loss, the examiner noted the clear evidence that there was no shift in hearing in service.  Additionally, there was normal hearing at separation, in 1995, and 2002.

Regarding the Veteran's tinnitus, the February 2016 VA examiner opined that it was less likely than not caused by the Veteran's military service.  The examiner noted that tinnitus is not a disease or illness by itself; it is a symptom of some other condition, the most prevalent one being high frequency hearing loss.  She noted that the Veteran did not have hearing loss at military separation and his hearing loss is not from military service so the tinnitus is less likely than not a result of military noise exposure.  The examiner noted that the Veteran was service-connected for hearing loss for the left year, but that was not due to his time in the military.  It was secondary to a medical procedure at a VAMC for an ear infection.  The Veteran's tinnitus started over 10 years after the medical procedure and therefore does not have a nexus to military service or to the medical procedure.  The examiner added that as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  She noted that any acoustic trauma loud enough in the military to cause tinnitus would also have caused a shift in the hearing sensitivity; however, there was no shift in hearing in service.  Regarding the issue of the Veteran being in combat while in service, the examiner noted that there is clear evidence that there was no shift in hearing in service and he had normal hearing at separation.

Based on the VA examination discussed above, the Board finds that service connection is not warranted for right ear hearing loss or tinnitus.  Although the Veteran has been diagnosed with both right ear hearing loss and tinnitus, there is no probative evidence that shows that the hearing loss or tinnitus occurred in service.  The service treatment records show normal hearing levels, and are absent of any complaints for tinnitus.  The Veteran's July 1967 separation examination indicated "normal" results for "ears- general" and he was given a hearing Profile of "H1."  Additionally, according the Veteran's own lay testimony in the form of his self-report of medical history in July 1967, he indicated that he had no ear, nose or throat trouble.  The Veteran also had normal hearing at both his September 1995 and March 2002 VA audio examinations.  

The Board concedes that the Veteran was exposed to loud noise in combat during service.  However, this is not necessarily the same as having sustained the type of injury that causes chronic hearing loss and tinnitus, and having resulting chronic disability.  In other words, even though he was exposed to loud noise in service, this does not automatically mean there were chronic residuals, including a sensorineural hearing loss and tinnitus, which were caused thereby.  Thus, while not disagreeing that the Veteran sustained exposure to loud noise, under the circumstances which he has related, the Board rejects the notion that his current right ear hearing loss and tinnitus should be found as being due to in service acoustic trauma.  As to this, 38 U.S.C.A. § 1154(b) provides that in the case of a combat veteran,  lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either existence of current disability or a nexus to service.  Davidson v. Shinseki, 5871 F. 3d 1313, 1315 (Fed. Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat Veteran's death); see also 38 C.F.R. § 3.304 (d).

Significantly, the Veteran did not report having had symptoms indicative of chronic hearing loss or tinnitus in his medical history questionnaire at separation from service.  Additionally, at the time of separation from service, a clinical evaluation of his ears and audiometric testing were within normal limits.  In short, the audiometric testing at both service entrance and at service separation did not meet VA criteria for the presence of hearing loss disability.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These examination reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Although the Veteran's private audio examination reports from November 2009, August 2010, and January 2015 included positive nexus opinions regarding the Veteran's right ear hearing loss and his service, the Board finds the February 2016 VA examiner's opinion to have more probative weight.  This is because the February 2016 VA examiner thoroughly reviewed the Veteran's record and provided a negative nexus opinion with an adequate rationale.  The November 2009, August 2010, and January 2015 VA examinations had positive nexus opinions, but no rationales were provided by the examiners.  Additionally, the August 2010 and January 2015 private examiners did not review the Veteran's file prior to providing their examination reports.

Regarding the Veteran's tinnitus, the Board also finds that the February 2016 VA examiner's negative nexus opinion has more probative weight than the positive nexus opinions provided by the November 2009 and August 2010 private examiners.  As conveyed above, the February 2016 VA examiner provided a well-reasoned negative nexus opinion after a thorough review of the Veteran's record.  The positive nexus opinions provided by the November 2009 and August 2010 private examiners were not supported by any rationales.  Additionally, the August 2010 private examiner did not review the Veteran's file prior to providing the examination report.

The Veteran contends that his right ear hearing loss and tinnitus are directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of hearing loss and tinnitus.  However, the etiology of hearing loss and tinnitus that has its onset many years after noise exposure is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The preponderance of the evidence is against the claim for service connection for tinnitus and right ear hearing loss, to include on a secondary basis to the Veteran's service-connected left ear hearing loss, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TBI Claim

The Veteran contends that he suffers from TBI as a residual of the malaria he had while in service.

The Veteran's service treatment records do not contain any evidence to show that the Veteran sustained an injury that affected his head and/or brain.  His separation examination from July 1967 indicated "normal" results for "neurologic." In his July 1967 report of medical history, the Veteran checked "no" for "frequent or severe headache" and "dizziness or fainting spells."

The Veteran's post-service treatment records do not demonstrate that the Veteran sustained any head trauma in service.

The Veteran has not made any allegations that he suffered a trauma to his head while in service.  Additionally, he has not proffered any evidence to indicate that he suffered from an injury to his head.  The clinical evaluation he had upon separation from service indicated normal results for his neurological condition.  The Veteran also did not note any injuries affecting his head and/or brain on his report of medical history upon separation.

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for TBI and the claim must be denied.

Increased Rating for Left Ear Hearing Loss

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  38 C.F.R. § 4.86.  Here, the Veteran's hearing loss meets this standard. 

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA reports of record, as a whole, reflect the Veteran's own report of the functional impact of his hearing loss.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  

The Veteran contends that his hearing loss is worse than what is represented by a noncompensable rating.

The Veteran was granted service connection for left ear hearing loss with a noncompensable rating effective March 16, 1989.
Turning to the evidence of record cited above, the pure tone threshold average in the left ear at the April 2007 private examination was 75.  It was not clear if the speech discrimination test used was the Maryland CNC so it will not be discussed.  Under table VIA and VII, an auditory acuity level of V in the left ear and I in the right ear (because it is not service connected) meets the criteria for a 0 percent rating.

The Veteran's June 2008 VA audio examination showed the pure tone threshold average in the left ear to be 66.25.  Speech discrimination was 52 percent.  Under table VI, and VII, an auditory acuity level of VII in the left ear and I in the right ear meets the criteria for a 0 percent rating.  Under table VIA and VII, and auditory acuity level of V in the left ear and I in the right ear meets the criteria for a 0 percent rating.

The Veteran's November 2009 private audio examination showed the pure tone threshold average in the left ear to be 101.6.  Speech discrimination was 72 percent.  Under table VI, and VII, an auditory acuity level of VII in the left ear and I in the right ear meets the criteria for a 0 percent rating.  Under table VIA and VII, an auditory acuity level of X in the left ear and I in the right ear meets the criteria for a 10 percent rating.

The Veteran's August 2010 private audio examination showed the pure tone threshold average in the left ear to be 61.25.  Speech discrimination was 68 percent.  Under table VI, and VII, an auditory acuity level of V in the left ear and I in the right ear meets the criteria for a 0 percent rating.  Under table VIA and VII, an auditory acuity level of IV in the left ear and I in the right ear meets the criteria for a 0 percent rating.

The Veteran's January 2015 private audio examination showed the pure tone threshold average in the left ear to be 80.  It was not clear if the speech discrimination test used was Maryland CNC so it will not be discussed.  Under table VIA and VII, an auditory acuity level of VII in the left ear and I in the right ear meets the criteria for a 0 percent rating.

The Veteran's February 2016 VA audio examination showed the pure tone threshold average in the left ear to be 65.  Speech discrimination was 88 percent.  Under table VI, and VII, an auditory acuity level of III in the left ear and I in the right ear meets the criteria for a 0 percent rating.  Under table VIA and VII, an auditory acuity level of V in the left ear and I in the right ear meets the criteria for a 0 percent rating.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements for a compensable rating for left ear hearing loss have been met from November 2009.  Specifically, the Veteran is entitled to a 10 percent rating effective November 17, 2009, the date of the private audio examination where it is factually ascertainable that the Veteran was warranted a compensable rating.

Earlier Effective Date for PTSD

The Veteran claims that he is entitled to an earlier effective date for his 70 percent rating for his service-connected PTSD.  He contends that the 70 percent rating should go as far back as 2004.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2016).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increased occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC12-98 (1998).  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because this claim was initiated prior to that date, the former regulations apply.

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2014).

A brief procedural history and medical history will help clarify the Veteran's claims.  In December 2001, the Veteran filed a service connection claim for PTSD.  In July 2002, the RO granted service connection for PTSD at a 10 percent rating, effective December 13, 2001.  In June 2003, the Veteran filed an increased rating claim for his service-connected PTSD.  In October 2003, the RO granted a temporary 100% evaluation for PTSD based on hospitalization from June 3, 2003 to June 30, 2003, and then 30 percent from July 1, 2003.  In March 2004 decision, the RO continued the 30 percent rating for the Veteran's service-connected PTSD.  In March 2004, the Veteran filed a claim for a temporary total evaluation under Chapter 29 for his PTSD.  In a May 2004 rating decision, the RO granted a temporary 100% evaluation for PTSD based on hospitalization from February 4, 2004 to February 28, 2004, and then 30 percent from March 1, 2004.  In October 2004, the Veteran filed an increased rating claim for his PTSD.  In a March 2005 rating decision, the RO granted a temporary 100% evaluation for PTSD based on hospitalization from September 15, 2004 to October 31, 2004, and then 50 percent from November 1, 2004.  In June 2005, the Veteran filed a claim pursuant to 38 C.F.R. § 4.29 for his PTSD.  In a June 2005 rating decision, the RO granted a temporary 100% evaluation for PTSD based on hospitalization from April 29, 2005 to June 30, 2005, and then 50 percent from July 1, 2005.  In November 2005, the Veteran filed another claim pursuant to 38 C.F.R. § 4.29 for his PTSD.  In a November 2005 rating decision, the RO granted a temporary 100% evaluation for PTSD based on hospitalization from September 28, 2005 to November 30, 2005, and then 50 percent from December 1, 2005.  In April 2006, the Veteran filed a claim pursuant to 38 C.F.R. § 4.29 for his PTSD.  In a June 2006 rating decision, the RO granted a temporary 100% evaluation for PTSD based on hospitalization from April 4, 2006 to April 30, 2006, and then 50 percent from May 1, 2006.  In September 2009, the Veteran filed an increased rating claim for his PTSD.  In a March 2011 rating decision, the RO granted 70 percent for September 29, 2009 (the date of the claim), a temporary 100% evaluation for PTSD based on hospitalization from March 15, 2010 to May 31, 2010, and then 70 percent again from June 1, 2010.  

The current effective date for the Veteran's service-connected PTSD is September 29, 2009, the date the Veteran's claim was received by the VA.

Subsequent to the June 2006 RO decision mentioned above, VA treatment records relating to the Veteran's service-connected PTSD were associated with the Veteran's file.  Specifically, VA treatment records from May 2006 indicate that the Veteran was provided treatment for his PTSD.  These medical records were not considered in the June 2006 RO decision, and because they were received within a year of the decision, they serve as an informal claim for benefits.  As such, the Board finds that the current appeal stream goes back to the June 2005 RO decision, as an informal claim in the form of medical treatment records was filed within one year of that decision.

As mentioned in the procedural history of this case stated above, the Veteran has had multiple instances of a temporary total 100 percent rating for his PTSD based on hospitalization.  As this 100 percent represents the highest rating assignable for those periods, such periods are not for consideration by the Board.  The relevant medical records to be considered here are when the rating for the Veteran's PTSD is anything less than total, beginning from the date of the June 2005 RO decision.

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, PTSD warrants a 70 percent disability evaluation if it is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The Veteran attended psychology group therapy sessions in December 2005 and January 2006 where he shared his personal concerns and was attentive to other's comments.  

In March 2006, the Veteran reported nightmares that are recurring more frequently.  He stated he hears voices in his sleep calling his name.  The Veteran said he isolates himself, stays at home and does not have a desire to go anywhere.  He reported being nervous around people.  He reported some anger, and said that he reacts verbally.  The Veteran also stated that he cries a lot and he thinks about death all the time.

The Veteran was provided treatment for his PTSD in May 2006.  He was noted to be fully oriented to time, place and person.  His mood was somewhat anxious and depressed.  He did not express any homicidal or suicidal ideation or intent.  June 2006 VA treatment records show that the Veteran was provided treatment regarding his PTSD.  The Veteran was noted to think about not wanting to live anymore, just wanting to die.  He denied any suicidal intent or plan.  The Veteran reported hearing voices several times per week.

In March 2007, the Veteran was provided treatment for his PTSD.  He complained of intermittent nightmares.  The Veteran reported enjoying his work and co-workers, otherwise staying to himself.  He reported crying spells in recent weeks.

In October 2007, the Veteran reported for group therapy and participated well with others.

In March 2008, the Veteran reported for treatment for his PTSD and was noted to look tired and depressed.  He stated that he has no family, no friends, cries sometimes, isolates, and doesn't care anymore.

In light of the March 2006 VA treatment notes where the Veteran reported hearing voices, isolating himself, being nervous around people, and thinking about death all of the time, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates a 70 percent rating for his PTSD.  Suicidal ideation is one of the symptoms associated with a 70 percent disability rating for PTSD.  Suicidal ideation does not require suicidal intent, a plan, or preparatory behavior.  Patients with active suicidal ideation may have the intent to act, a plan to act, both, or neither.  The presence of suicidal ideation alone, including a Veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10, 16-20 (2017).  Additionally, the Veteran's medical record clearly shows his occupational and social impairment by the multiple hospitalizations and treatment notes where he reports feeling isolated, angry, and depressed.

The Board is persuaded that the symptoms displayed by the Veteran establish that since his March 2006 VA treatment noted above, his PTSD symptoms more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warranted a 70 percent disability rating from the effective date of March 24, 2006, the date of the VA medical treatment note where it is factually ascertainable that a 70 percent rating was warranted. 


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only.

Entitlement to service connection for tinnitus, to include on a secondary basis to service-connected left ear hearing loss is denied is denied.

Entitlement to service connection for right ear hearing loss, to include on a secondary basis to service-connected left ear hearing loss is denied.

Entitlement to service connection for TBI is denied.

Entitlement to a compensable rating of 10 percent, but no higher, under Diagnostic Code 6100 for left ear hearing loss from November 17, 2009 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date of March 26, 2006, but no sooner, for the assignment of a 70 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for a neurological disorder other than TBI, to include cerebral malaria and neurasthenia asserted as residuals of malaria.

The Veteran contends that he suffers from a neurological disorder that was caused by his high fever due to malaria that he contracted in service.

The Veteran's service treatment records show that he was treated for malaria in April 1967.  It was noted that the Veteran had malaria in August 1966 with a recurrence in November 1966.  On his report of medical history in July 1967, the Veteran noted that he had malaria, and he checked "yes" for "depression."

As cited above, the Veteran has been service-connected for PTSD and has been seeking treatment for this condition for many years.

The Veteran submitted multiple articles in January 2013 regarding tropical neurasthenia and cerebral malaria.  One article discusses the psychological disorders associated with cerebral malaria, noting that they can cause a variety of neurological problems.  Another article notes that cerebral malaria can be hard to diagnose, but notes symptoms like a personality change and depression as indicators of the disease.  The Veteran also submitted an article regarding the history of tropical neurasthenia, with symptoms of the disease including depression and headache.  Another article regarding the neuropsychiatric sequelae of cerebral malaria in Vietnam Veterans was also submitted by the Veteran.

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. At 83.

As these articles support the theory that malaria could have lasting effects on the brain, and because the Veteran has some of the symptoms mentioned in the article such as depression, the Board finds that a VA medical examination is needed in order to address these contentions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of any neurological disorders, to include cerebral malaria and neurasthenia asserted as residuals of malaria.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran have a neurological disorder, to include cerebral malaria and neurasthenia asserted as residuals of malaria?  If not, please explain why, with citation to supporting clinical evidence.

b. If the Veteran is found to have a current diagnosis for a neurological disorder, is it at least as likely as not (50 percent or greater probability) that the Veteran's neurological disorder is related to service?

The examiner should specifically consider and discuss the Veteran's contentions that his current neurological disorder is related to the malaria he contracted while in service.  Additionally, the examiner must take into consideration the articles submitted by the Veteran in January 2013 regarding the symptoms of tropical neurasthenia and cerebral malaria.

The examiner should provide a detailed rationale, with references to the record, for all opinions expressed.

2. Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to service connection for a neurological disorder other than TBI, to include cerebral malaria and neurasthenia asserted as residuals of malaria.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


